                                                             RLED
                                                          IN CLERK'S
                                                              KLERK'S OFFICE
                                                                      OFFI
                                                      US DISTRICT
                                                             ^ICT COURT
                                                                  COURT E D M

UNITED STATES DISTRICT COURT                          ir NOV / 3 2018 a
EASTERN DISTRICT OF NEW YORK

BRUCE WILLIAMS,                                                                 LICATION


                                     Plaintiff,
                                                              MEMORANDUM & ORDER
                      -against-
                                                              18-CV-921 (ENV)(JO)
CITY OF NEW YORK and OFFICER JEAN-
LOUIS ofthe NYPD's 114''' Precinct,

                                      Defendants.




VITALIANO,D.J.

       On February 9, 2018,pro se plaintiff Bruce Williams filed this civil rights action against

defendants Alberto Garcia, Police Officer Amadee Jean-Louis, the New York City Police

Department, the City of New York, and Richard Brown,the Queens County District Attorney.

Compl., Dkt. 1. By Memorandum and Order, dated September 8, 2018, the Court granted

plaintiffs request to proceed informa pauperis and dismissed the complaint with leave to amend

his false arrest claim against Officer Jean-Louis. See Sept. 8,2018 Mem.& Order, Dkt. 4. On

October 17, 2018, Williams filed an amended complaint against the City ofNew York and

Officer Jean-Louis. Am. Compl., Dkt. 5.

       With respect to his claims against the City, nothing has changed. The amended

complaint is, therefore, dismissed as to the City of New York, for the same reasons set forth in
the Court's prior dismissal order. See Sept. 8,2018 Mem.& Order at 7. In short, plaintiff does

not allege any specific unlawful conduct which can be attributed to an official municipal custom,

policy or practice ofthe City of New York to establish municipal liability under 42 U.S.C.

§ 1983. See Monell v. Dep't ofSocial Servs. ofthe City ofNew York,436 U.S. 658,692,98 S.
Ct. 2018,56 L. Ed. 2d 611 (1978); see also Connickv. Thompson, 563 U.S. 51,61, 131 S. Ct.

                                                  1
1350, 179 L. Ed. 2d 417(2011). Therefore, plaintiff fails to state a claim on which relief may be

granted against the City of New York. See 28 U.S.C. § 1915(e)(2)(B).

       However,the false arrest claim against Officer Jean-Louis shall proceed. Williams was

given leave to amend his false arrest claim to describe "(1)the date of plaintiffs arrest,(2)the

name of the officer(s) who arrested him,(3)the exact charge(s)for which he was arrested, and

(4) whether the case is ongoing or has been dismissed." Sept. 8,2018 Mem.& Order at 8. In his

amended complaint, he alleges that, on November 10, 2015, Officer Jean-Louis arrested him "to

get revenge",justifying the arrest by making false statements under oath, and that the arrest is

associated with docket number 2015QN055893 in Queens County. Am. Compl. at 8-9.

Although Williams has not named the charge against him and the status ofthe case, his provision

of the relevant docket number for the charge preferred against him gives sufficient notice to

substitute for this information in light ofthe solicitude accorded pro se litigants. See Hill v.

Curcione,657 F.3d 116, 122(2d Cir. 2011).

                                             Conclusion


        Accordingly, plaintiffs claims against the City of New York are dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B); no summons shall issue as to that defendant. The amended complaint

shall proceed solely as to Officer Jean-Louis as set forth above.

        The Clerk of Court is directed to issue a summons against Officer Jean-Louis. The

United States Marshal Service is directed to serve the summons and amended complaint on

Officer Jean-Louis without prepayment offees. The Clerk of Court is further directed to mail a

copy of this order, the summons, and the amended complaint to Corporation Counsel for the City

of New York, Special Federal Litigation Division, and to mail a copy of this order to pro se

plaintiff.
       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and, therefore, informa pauperis status is denied for the

purpose of an appeal. See Coppedge v. United States, 369 U.S. 438,444-45, 82 S. Ct. 917,8 L.

Ed. 2d 21 (1962).

       This matter is respectfully referred to the Honorable James Orenstein, United States

Magistrate Judge, for pretrial supervision.



       So Ordered.


Dated: Brooklyn, New York

       November 16,2018




                                                       /s/ USDJ ERIC N. VITALIANO
                                                           ERIC N. VITALIANO

                                                           United States District Judge
